DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US2016/0181446 A1) in view of Shiao (US 2010/0203336 A1) in view of Schoenefeld (US 2015/0166799 A1) and in further view of Rai (US 2014/0056992 A1).
Regarding claims 1-8 and 17-20, Kalkanoglu discloses a photovoltaic module/rooftop tile (See Figs. 6, 7, 9 and 19 [0025]) comprising:
a front glass cover (58, 78, 112, 138 [0075]) wherein an inner surfaces of the glass cover is coated with a layer of materials (66, 76, 12, 136, overlay film or encapsulant, EVA [0071] applied in fluid form [0072] [0060][0070][0076] [0080] [0081], ZnO or TiO2) that contains nanoparticles and the compositions of the nanoparticles within the layer can differ (at least two [0067][0083]);
a back cover (64, 84, 124, 144, [0060]),
at least one solar cell (52, 72, 112, 132 [0060]) positioned between front glass cover and back cover. 
Kalkanoglu discloses that the nanoparticles can be deposited through an ink printing deposition process ([0026]) onto an inner surface of the glass cover and that the 
Kalkanoglu discloses that the photovoltaic device of the present invention is provided with a coating or overlay layer having a desirable visual appearance in the visible spectrum and substantial transmissivity in the near infrared and infrared regions of the electromagnetic spectrum and further discloses that portions of the visible spectrum are selectively absorbed so that the light reflected in the visible range gives a desired color while the near infrared and infrared light, or at least a substantial portion thereof, passes through the coating or overlay to activate the photovoltaic device. 
Examiner notes that a visual appearance is necessarily dependent on the visible spectrum of light reflected by the module.
In addition, Kalkanoglu discloses that the appearance of the tile can mimic that of a clay ceramic roof tile ([0025]).
However, Kalkanoglu does not disclose the pigments which must comprise the colorant to give the tile the appearance of clay ceramic.
Shia discloses that a colorant known as pseudobrookite is often use to color roofing tiles ([0050]) and furthermore Schoenefeld discloses that as an alternative to pseudibrookite which is a mixed oxide, a mixture of metal oxide pigments comprising TiO2 and Fe2O3 can be used ([0036]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nanoparticle pigment composition used in the colorant ink of Kalkanoglu to be that of a mixture of Fe2O3 and TiO2 to form a clay (brownish) like 
However, modified Kalkanoglu does not disclose specifics of nanoparticle size of the TiO2 or Fe2O3 nanoparticles within the pigment composition.
Rai discloses that the size of nanoparticles within a layer effects their absorption, reflection, and scattering ([0002]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the layer containing different compositions of nanoparticles of modified Kalkanoglu to also have the nanoparticles of differing composition also differ in size because as disclosed by Rai this will allow for optimization of absorption, reflection, and scattering to achieve the appearance desired and also allow for optimization of solar cell efficiency.
With regards to the following limitations “a first subset of the nanoparticles arranged to reflect visible light within a first range of predetermined wavelengths corresponding to a desired color appearance of the photovoltaic rooftop and a second sub set of the nanoparticles mixed together with the first subset and arranged to absorb visible light within a second range of predetermined wavelengths that correspond to wavelengths of light reflected by the one or more solar cells” and the limitation of “wherein the first range of predetermined wavelengths is separate and distinct from the second range of predetermined wavelengths” Examiner notes that Applicants’ specification indicates that “In some embodiments, TiO2 nanoparticles can be used to scatter red light, including light reflected from Fe2O3, for a red appearance (e.g., 
Modified Kalkanoglu discloses the same structure as instantly claimed, a silicon solar cell  which reflects blue light [0053], a first subset of TiO2 nanoparticles and a second subset of Fe2O3 nanoparticles, and therefore modified Kalkanoglu will also have the feature of “a first subset of the nanoparticles arranged to reflect visible light within a first range of predetermined wavelengths corresponding to a desired color appearance of the photovoltaic rooftop and a second sub set of the nanoparticles mixed together with the first subset and arranged to absorb visible light within a second range of predetermined wavelengths that correspond to wavelengths of light reflected by the one or more solar cells” and the feature of “wherein the first range of predetermined wavelengths is separate and distinct from the second range of predetermined wavelengths.”
Regarding claim 9, modified Kalkanoglu discloses all of the claim limitations as set forth above.
Modified Kalkanoglu discloses that the aesthetics of the device are tailorable, but does not disclose the amount of nanoparticles contained within the ink is 0.1% to 20% by weight or volume.
The amount of pigment contained within the ink will affect the desired aesthetics and viscosity and dispersion of the ink from the printer.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the amount of nanoparticles within the ink of Kalkanoglu to be within the range .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, namely the mixture of nanoparticles together. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEVINA PILLAY/           Primary Examiner, Art Unit 1726